DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takebayashi et al. (US 10,479,311).
Takebayashi discloses in figures 3 and 10-14 a cover (20) apparatus of a driver airbag (10), comprising: a housing (12) disposed in a mounting plate (2), and having an airbag (11) installed therein; a cover (21) installed over the housing so as to cover the top of the housing; and a tear line (25) tearably formed on the housing such that the cover is opened when the airbag is deployed (claim 1). The tear line is formed along the outer circumference of the housing (claim 2). The tear line is formed at the top of the housing (claim 3). A hinge (22) protruding outward from the housing, and connected to the housing and the cover such that the cover is rotated when the cover is opened (claim 4). The hinge is formed in parallel to a normal direction of the housing (claim 5). The tear line is formed on the circumference of the housing except a portion where the hinge is formed (claim 6).
Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hock et al. (US 9,333,937).
.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE T VERLEY/Primary Examiner, Art Unit 3618